Order reversed on the law, except in so far as it consolidates the two proceedings, without costs, and petitioners’ motion in proceeding No. 1 denied, without costs, and petitioner’s motion in proceeding No. 2 granted, without costs. Memorandum: The petition filed with the commissioners of election on the 10th of August, 1935, was invalid in failing to comply with the provisions of section 135 of the Election Law as amended by chapter 955 of the Laws of 1935. (Matter of Dorsey v. Cohen, 268 N. Y. 620, decision of September 9, 1935.) We are of the opinion that sufficient showing has not been made to justify the court in permitting the filing at this time of correcting affidavits nunc pro tunc. All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.